Citation Nr: 1506822	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-17 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In February 2013, the Veteran testified at a video hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

The Veteran submitted additional evidence, in the form of private treatment records, in February 2013, after the issuance of the most recent Supplemental SOC.  However, at that time, he also waived RO consideration of the evidence in a signed statement.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the February 2013 hearing transcript, are relevant to the issues on appeal.  As such, these virtual files have been considered in the adjudication of the Veteran's claims.


FINDINGS OF FACT

1.  In a final decision issued in January 2007, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

2.  Evidence received since the January 2007 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  A pre-existing disorder of "slight hear[ing] loss" was noted on the Veteran's examination upon enlistment into service; the Veteran's pre-existing bilateral hearing loss underwent an increase in severity in service and is presumed to have been aggravated by service.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board considered the regulations pertaining to VA's statutory duty to notify and assist the Veteran with the development of facts pertinent to his claims.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.



Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  New and material evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran originally filed his claim of service connection for bilateral hearing loss in August 2006.  In a January 2007 rating decision, the RO denied the claim.  At that time, the RO considered the Veteran's service treatment records and denied the claim on the basis that the Veteran had not provided evidence of a current hearing loss disability.  Then, in July 2009, the Veteran filed a claim to reopen the previously-denied claim of service connection or bilateral hearing loss.  In a November 2009, rating decision, the RO continued the denial on the basis that the Veteran had not submitted new and material evidence.  Specifically, the RO found that there was no evidence of record to show that the Veteran had a current diagnosis of hearing loss for VA purposes.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In July 2010, the Veteran submitted additional information in the form of a statement and private treatment records showing hearing loss.  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The meaning of "new and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Voracek v. Nicholson, 421 F.3d 1299, 1304 (2005); Young, 22 Vet. App. at 468.  "When VA fails to consider new and material evidence submitted within the [appeal] period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final."  Id. at 466.

Because the additional information was received prior to the expiration of the appeal period for the November 2009 rating decision, that decision did not become final.  Furthermore, the evidence received subsequent to the November 2009 rating decision also includes additional statements from the Veteran, a November 2010 VA examination, and a private audiological examination and report dated August 2012.  

The Board finds that the evidence received since the last final denial is new, it was not associated with the record at the time of the January 2007 denial.  This evidence is also material as it pertains to the reason for the original denial of the Veteran's claim, namely, that he currently suffers from bilateral hearing loss for VA purposes.  The audiological examinations from March 1977, November 2010, and August 2012 all show that the Veteran has a current diagnosis of bilateral hearing loss.  Additionally, the July 2010 and August 2012 statements provided by the Veteran's private audiologists provide evidence that links the Veteran's current hearing loss to his period of military service.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for bilateral hearing loss will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



II.  Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for bilateral hearing loss, which he attributes to his military service.  Specifically, the Veteran has stated that his hearing loss is a result of the acoustic trauma he suffered while he was stationed in the Republic of Vietnam.  In a July 2010 statement, the Veteran recounted being located "in close proximity to a battery of artillery pieces."  He reported that he was exposed to large guns going off at all times of day and night for 10 or 11 months.  He also recalled being on guard duty near the motorized guns and hearing the sounds of explosion when they were fired directly over his head.  He also reported volunteering to fly in helicopters to deliver parts.  He reported that he did not have access to headsets used by the pilots and door gunners, and that he was therefore exposed to the loud noises of the engine and helicopter blades.  Finally, the Veteran stated that he was exposed to acoustic trauma when he encountered "countless" rocket and mortar attacks while he was stationed in the Republic of Vietnam.  At his February 2013 hearing, the Veteran reiterated these sources of acoustic trauma.  (See February 2013 hearing transcript.)  

As an initial matter, the Board notes that the evidence establishes that the Veteran has a current disability of bilateral hearing loss.  See 38 C.F.R. § 3.385 (for compensation purposes, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent).

The Board must now ascertain whether his current bilateral hearing loss was incurred in or aggravated by his active duty service.  The law provides, "[E]very Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111.

Where a disorder is noted on service entrance, a Veteran is not presumed sound and 38 U.S.C.A. § 1153 applies.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2014).  In such cases, the evidence must simply show that there was an increase in disability during service to trigger the presumption of aggravation. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153). This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b) (2014). Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Accordingly, section 1153 requires an increase in the severity of the pre-existing condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, and evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

After carefully reviewing the evidence of record, it is established that a pre-existing disorder of bilateral hearing loss was noted upon entrance into service.  At his entrance examination in March 1968 the measure of pure tone threshold levels, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
-5
-5
--
35
LEFT
 15
-5
-5
--
35

It is significant that the examiner specifically noted "slight hear[ing] loss" on his entrance examination report.  Further, the Veteran's PULHES profile indicated that he was giving a designator of "2" for "hearing and Ears," which means that he possessed some medical condition or physical defect that may require some activity limitations.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). (A "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service)).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Furthermore, in his report of medical history form, the Veteran indicated that he had a history of ear, nose, or throat trouble.  However, the physician's summary did not elaborate on any issues related to the Veteran's ears or hearing.  Because the examiner expressly documented "slight hear[ing] loss" and entered a PULHES profile of "2" of for hearing and the ears, the Board finds that hearing loss was sufficiently noted upon entrance into service.  

However, as stated above, a pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during service.  The question of whether a pre-existing defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches."  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  After such a showing, to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.   38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  Accordingly, the threshold inquiry for establishing service connection for a pre-existing disorder is whether the evidence establishes that there was an increase in the Veteran's pre-existing bilateral hearing loss in service

After reviewing the record, the Board finds that there is ample evidence demonstrating an increase in severity of bilateral hearing loss in service.  Namely, the Veteran's February 1970 discharge examination report shows pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
0
35
LEFT
20
15
5
5
35

In the summary of defects section of the report, the separation examiner noted "neurosensory hearing loss, high pitched, mild."  Although there may be some question as to the difference in characterization of the disorder as either "slight" or "mild," the Board finds significant that there was an increase noted in thresholds at the 500, 1000, and 2000 Hertz levels.  

Having shown an increase in service, the Veteran's pre-existing hearing loss is presumed to have been aggravated by service unless VA can demonstrate by clear and unmistakable evidence that any increase was due to the natural progress of the disease.  In this case, there is simply insufficient evidence to rebut the presumption of aggravation.  The Board acknowledges that there is some VA medical evidence weighing against service connection.  However, a private examiner noted the Veteran's military service as well as the 1977 audiogram that revealed a "severe high-frequency sensorineural hearing loss which has persisted until today."   The examiner described the hearing loss symptoms as "severe" and opined that the hearing loss is "directly related to noise exposure suffered from combat."  Given this competent and probative evidence supporting a conclusion that the Veteran's hearing loss sustained a permanent increase in service as a result of military noise exposure, the high burden of rebutting the presumption of aggravation has not been met.  

In light of the above, the Board concludes that the Veteran's pre-existing bilateral hearing loss was aggravated as a result of his active duty service, and entitlement to service connection is therefore warranted.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss has been received; the appeal is granted to this extent. 

Service connection for bilateral hearing loss is granted. 



____________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


